per curiam:
El 15 de enero de 1991, El Sr. Horacio Rivera Nieves, rival político de la Leda. Carmen Astacio Caraba-lio, radicó una queja en contra de ésta ante la Oficina del Procurador General. En síntesis, alegó que, dos años y me-dio antes, dicha abogada había hecho manifestaciones fal-sas ante un tribunal de justicia. El 14 de marzo de 1991, el entonces Director de la Oficina de Administración de los Tribunales, Hon. René Arrillaga Beléndez, compareció igualmente ante la Oficina del Procurador General en soli-citud de que se investigara la actuación de la referida abogada.
El 6 de noviembre de 1998, en cumplimiento de nuestra Resolución de 28 de septiembre de 1996, el Procurador General presentó querella contra l¡p licenciada Astacip* impu-tándole los siguientes cargos: ’
CARGO I
La Leda. Carmen Astacio Carajpallo violentó los principios establecidos por el Canon 35 de Ética Profesional el cual, entre otras cosas, obliga a todo abogado-va ser sincero y honrado y a utilizar ante los tribunales medios.consistentes con la verdad y a no inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o del derecho.
CARGO II
La Leda. Carmen Astacio Caraballo violentó los principios establecidos por el Canon 38 de Ética Profesional el cual,, entre otras cosas, obliga a todo abogado a esforzarse al máximo de su capacidad a la exaltación del honor de tal profesión, aportara la mejor administración de la justicia y a comportarse tanto en su *793vida privada como profesional en forma digna y honrada. Que-rella, pág. 1.
Contestada la querella, nombramos Comisionado Especial al ex Juez Superior, Hon. Ángel G. Hermida, para que presidiera una vista probatoria y rindiera un informe con las determinaciones de hecho que entendiera procedente. A continuación, exponemos los hechos que surgen de la rela-ción del caso y de las determinaciones de hechos del Comi-sionado Especial, así como de los autos del caso Civil Núm. RF (F) 88-148, sobre divorcio, entre la licenciada Astacio y el Sr. José A. Pacheco, promovido ante el Tribunal Superior, Sala de Humacao.
h-i
La licenciada Astacio —fue admitida por este Tribunal al ejercicio de la profesión legal el 3 de mayo de 1980. El 10 de junio del mismo año, le fue expedida autorización para el ejercicio del notariado.
La abogada querellada estuvo casada con el Sr. José A. Pacheco por más de veinticinco (25) años, procreando dos (2) hijos en el matrimonio. En 1988, la querellada presentó demanda de divorcio contra su esposo, por la causal de separación, ante el entonces Tribunal Superior de Puerto Rico, Sala de Humacao. El 20 de mayo de 1988, el Juez Raúl. Ferrer Babilonia dictó sentencia, declarando roto y disuelto el matrimonio entre la abogada de epígrafe y el señor Pacheco.
Casi dos (2) meses después, el 12 de julio de 1988, la licenciada Astacio presentó una moción ante el foro de ins-tancia solicitando se dejase sin efecto la mencionada sen-tencia, (1) ya que alegadamente el señor Pacheco y ella ha-bían zanjado sus diferencias y se habían reconciliado. En *794dicha moción, la mencionada abogada no hizo constar que el demandado, señor Pacheóo, había fallecido cinco (5) días antes de presentada la misma.*
Debe señalarse que la referida abogada, estaba impe-dida de solicitar, y el Juez de conceder, el remedio mencio-nado, puesto que la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, sobre moción de relevo de sentencia, esta-blece que:
Mediante moción y bajo aquellas condiciones que sean justas, el tribunal podrá relevar a una parte o a su representante legal de una sentencia, orden o procedimiento por las siguientes ra-zones:
(1) Error, inadvertencia, sorpresa o negligencia excusable;
(2) Descubrimiento de evidencia esencial que, a pesar de una debida diligencia, no pudo haber sido descubierta a tiempo para solicitar un nuevo juicio de acuerdo con la Regla 48;
(3) Fraude (incluyendo el que hasta ahora se ha denominado intrínseco y también el llamado extrínseco), falsa representa-ción u otra conducta impropia de una parte adversa;
(4) Nulidad de la sentencia;
(5) La sentencia ha sido satisfecha, renunciada o se ha cum-plido con ella, o la sentencia anterior en que se fundaba há sido revocada o de otro modo dejada sin efecto, o no sería equitativo que la sentencia continuara en vigor; o
(6) Cualquier otra razón que justifique la concesión da un remedio contra los efectos de una sentencia.
Las disposiciones de esta regla no serán aplicables a las sen-tencias dictadas en pleitos de divorcio, a menos que la moción se funde en las razones (3) ó (4) .... (Énfasis suplido.)
A pesar de las expresas disposiciones en contrario, de la transcrita Regla 49.2, el Juez concedió a la licenciada As-tacio el relevo de sentencia solicitado por ella.
El 9 de junio de 1989, la licenciada Astacio, en calidad de viuda, y sus hijos, presentaron demanda ante el tribunal de instancia en reclamación de los daños y perjuicios que alegadamente sufrieron por el fallecimiento del señor Pacheco, el cual, supuestamente, se debió a la impericia médica de los allí demandados; reclamaron, además, los sufrimientos y angustias mentales que sufrió el Señor Pacheco mientras estuvo recluido en los hospitales *795demandados. La parte demandada solicitó la desestima-ción de la reclamación instada por la licenciada Astacio Caraballo, alegando que ella no era viuda sino divorciada.
La licenciada Astacio, en su Contestación a la querella, pág. 1, radicada por el Procurador General, alegó que “los hechos en el presente caso tienen su explicación y le mani-fiesta al Honorable Tribunal que no medió intención al-guna de violar los cánones número 35 y 38 de ética men-cionados en la Querella, toda vez que a lo largo de su carrera profesional ha demostrado responsabilidad, honra-dez y sinceridad en el desempeño de sus funciones”. Ex-puso, además, que “como profesional en la práctica del de-recho, se ha esforzado en brindar sus servicios y dirigir sus capacidades hacia los servicios legales de los desvalidos y necesitados, honrando la profesión, en ocasiones sin recibir remuneración alguna ... siendo reconocidos sus servicios como abogada del año de Pro Bono en varias ocasiones”, íd., págs 1-2.
Expuso la querellada que, al momento del fallecimiento de su ex esposo, ambos continuaban conviviendo como es-posos y habían acordado “retirar la sentencia de divorcio” y continuar su matrimonio. Según manifiesta la abogada querellada, la moción solicitando el retiro de sentencia fue redactada entre ambos antes de la muerte del señor Pacheco, y fue firmada por la querellada, quedando la moción en su oficina a cargo de su secretario.(2) Alegadamente, al fallecer su esposo, la abogada no regresó durante esos días a su oficina, por hallarse en un estado de depresión; indica la querellada que la moción se radicó por error o inadver-tencia de su secretario, quien escribió la fecha y la presentó ante el tribunal sin percatarse del contenido de la misma.
Expresó, además, la licenciada Astacio que no tenía in-tención de defraudar o de obtener ventaja alguna, al radi-*796car el caso Sucn. Pacheco v. Eastern Med. Assoc., Inc., 135 D.P.R. 701 (1994), ya que, a la fecha de los hechos, la socie-dad legal de gananciales no había sido liquidada sino que ambos estaban bajo el control y administración de sus bie-nes y ambos aportaban con sus respectivos ingresos a los bienes en común.
Luego de evaluar toda la evidencia disponible, el Comi-sionado Especial quedó “convencido” de que la licenciada Astacio, en efecto, se había reconciliado con su marido, y de que ésta actuó, como lo hizo, únicamente para dar fefecto jurídico a dicha reconciliación, y para cumplir con' la pro-mesa hecha a su ex esposo en. su lecho de muerte. (3) En cuanto a la presentación de la demanda de daños y perjui-cios, el Comisionado Especial llegó a la conclusión de que cuando la licenciada Astacio solicitó del tribunal de instan-cia que se dejara sin efecto la sentencia de divorcio, no lo hizo en consideración a la posterior presentación de esa reclamación ni de los beneficios económicos que podría ob-tener con ella.(4)
Estando en condiciones de resolver, procedemos a así hacerlo.
II
Discutimos, de manera conjunta, los dos (2) cargos imputados. El primer cargo imputa a la querellada una violación al Canon 35 del Código de Ética Profesional, ante, por ocultar la verdad e inducir a error al juzgador al presentar una moción de relevo de sentencia ante.el'tribu-nal sin hacer constar en la misma que la parte demandada había muerto. Mediante el segundo cargo se le imputa a ésta haber violentado los principios del Canon 33 del Có-digo de Ética Profesional, ante, por haber atentado contra el honor y la dignidad de la profesión de abogado.
*797El Canon 35 del Código de Ética Profesional, ante, establece lo siguiente:
La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.
No es sincero ni honrado el utilizar medios que sean inconsis-tentes con la verdad ni se debe inducir al juzgador a error uti-lizando artificios o una falsa relación de los hechos o del derecho. Es impropio variar o distorsionar las citas jurídicas, suprimir parte de ellas para transmitir una idea contraria a la que el verdadero contexto establece u ocultar alguna que le es conocida.
El" abogado debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar afidávit u otros documentos, y al presentar causas. El destruir evidencia documental o facili-tar la desaparición de evidencia testifical en un caso es también altamente reprochable. (Enfasis suplido.)
Por otro lado, el Canon 38 del Código de Ética Profesional, ante, establece:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. ...
Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida pri-vada como en el desempeño de su profesión, debe conducirse en forma digna y honorable. ... (Enfasis suplido.)
El Canon 35 del Código de Ética Profesional, ante, como vernos, impone al abogado un deber de sinceridad y honradez erga omnes. In re Franco Rivera y Masini Soler, 134 D.P.R. 823 (1993). Esto significa que este deber lo tiene el abogado frente a todos, tanto ante sus representados como en las relaciones con sus compañeros de profesión y, por supuesto, ante los tribunales.(5) Los abogados han de *798conducirse siempre con integridad ante los foros judiciales. In re Currás Ortiz, 141 D.P.R. 399 (1996). El abogado no puede proveer al tribunal información falsa o que no se ajuste a la verdad, ni puede tampoco ocultarle información certera que deba ser revelada. In re Filardi Guzmán, 144 D.P.R. 710 (1998).
La conducta de todo abogado ante los tribunales debe ser una caracterizada por sinceridad y honradez, y no actúa profesionalmente el abogado que no se ajusta a la verdad de los hechos al presentar las causas. In re Peña Clos, 135 D.P.R. 590 (1994); In re González, 92 D.P.R. 544 (1965). Los abogados no pueden suscribir con su firma hechos falsos,(6) debiendo ser fieles a la realidad de los hechos al redactar o suscribir documentos.(7)
Hemos expresado, en ocasiones anteriores, que la firma de un abogado en una moción tiene el efecto legal de un juramento,(8) y la declaración bajo juramento de hechos falsos constituye una violación al Canon 35 del Código de Etica Profesional, ante. El abogado que así actúa, quebranta además el principio ético proclamado en el Canon 38 del Código de Etica Profesional, ante, que exige al abogado esforzarse al máximo de su capacidad en la exaltación del honor y dignidad de la profesión.
Estas normas de conducta deben ser observadas *799por los abogados no sólo en su dimensión profesional, sino en todas las demás facetas de su vida privada.(9) Estos de-beres tienen que ser cumplidos aunque, el así hacerlo, con-lleve sacrificios personales. In re Belk, Serapión, 148 D.P.R. 685 (1999); In re Roldán Figueroa, 106 D.P.R. 4 (1977). No puede un abogado acudir al sistema de administración de justicia si, al así hacerlo, y con el fin de adelantar sus pro-pios intereses, falta a la verdad. In re Filardi Guzmán, ante.
Debemos recordar, por último, que se infringe el deber impuesto por el Canon 35 del Código de Ética Profesional, ante, con el simple hecho objetivo de faltar a la verdad, lo cual supone una conducta lesiva a las instituciones de justicia, independientemente de los motivos para la falsedad. Véase In re Belk, Serapión, ante. Para incurrir en esta falta, no es necesario que se haya faltado a la verdad deliberadamente o de mala fe, con la intención de defraudar o engañar. In re Martínez, Odell I, 148 D.P.R. 49 (1999); In re Chaar Cacho, 123 D.P.R. 655 (1989); In re Rivera Arvelo y Ortiz Velázquez, ante. Tampoco es necesario para violar el Canon 35 del Código de Ética Profesional, ante, que se produzca un perjuicio a tercero. In re Belk, Serapión, ante; In re Martínez, Odell I, ante. No obstante, estas circunstancias podrían, junto con otras, ser pertinentes a la hora de determinar la sanción disciplinaria que ha de imponerse al abogado. In re López de Victoria Brás, ante; In re Peña Clos, ante; In re Martínez, Odell I, ante.
*800Con lo anterior en mente, examinemos los hechos que, conforme al Informe del Comisionado,(10) motivaron la presente querella.
HH HH HH
En el caso de autos, la licenciada Astacio presentó, ante el antiguo Tribunal Superior, Sala de Humacao, una im-procedente moción de relevo, firmada por ella únicamente, solicitando se dejara sin efecto el divorcio decretado entre la abogada y su ex esposo, el señor Pacheco. Como hemos dicho anteriormente, la licenciada Astacio radicó dicha mo-ción, aun cuando obviamente sabía que el señor Pacheco había fallecido cinco (5) días antes. La abogada no informó en ningún momento al tribunal de la muerte de su ex esposo.
Al no comunicar este hecho al tribunal, la abogada ocultó información certera que debió ser revelada, puesto que un tribunal no puede intervenir con él estado civil de un fallecido. Como es sabido, la muerte 'de cualquiera de los cónyuges extingue la acción para qnular el divorcio, perdiendo el tribunal la jurisdicción sobre la persona fallecida. Pardo v. Sucn. Stella, 145 D.P.R. 816 (1998); Hernández v. Zapater, 82 D.P.R. 777 (1961). El estado civil es un atributo fundamental de la persona. Esto significa que sólo la persona puede cambiar su propio estado civil y que, como regla general, nadie puede disponer libremente del mismo sin que la persona intervenga. Sucn. Pachecho v. Eastern Med. Assoc., Inc., ante, citando a J. Puig Brutau, *801Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1979, T. I, Vol. I, págs. 307-308.
La licenciada Astado, no hay duda, faltó a su deber de sinceridad para con el tribunal, lo cual indujo a error al mismo. No cabe duda de que esta acción constituyó una conducta impropia y violatoria del Canon 35 del Código de Ética Profesional, ante, así como un quebrantamiento del principio recogido en el Canon 38 del Código de Ética Pro-fesional, ante, que exige al abogado esforzarse en exaltar el honor y la dignidad de la profesión de abogado.
Conforme al informe del Comisionado,(11) éste quedó “plenamente convencido” de que la moción de relevo de sentencia fue presentada por la licenciada Astacio con la única intención de dar efecto jurídico a la reconciliación que había tenido lugar entre ambos cónyuges antes de la muerte del esposo, y en cumplimiento de una promesa he-cha a éste en su lecho de muerte. (12) Aparte del hecho que esta posición es un tanto difícil de aceptar, como hemos anteriormente expresado, el motivo tras la actuación no es determinante a la hora de establecer si se violaron los Cánones 35 y 38 del Código de Ética Profesional, ante. Véase In re Belk, Serapión, ante.
Ello no obstante, tanto los motivos, como el previo historial del abogado; su buena reputación en la comunidad y el hecho de que se trate de su primera falta; y la ausencia de perjuicio a terceros, son circunstancias que, entre otras, este Tribunal acostumbra considerar al deter-*802minar la sanción disciplinaria a imponerse a un abogado(13)
Por consiguiente, en vista de que es la primera falta cometida por la abogada queréllada durante los dieciocho (18) años que ha ejercido la abogacía; teniendo en cuenta que no ha resultado peijudicado tercero alguno; y conside-rando que el motivo que llevó a la licenciada Astácio a co-meter esta falta, conforme la determinación del Comisio-nado Especial, no fue el de defraudar u obtener un beneficio propio, sino el de hacer cumplir la “última volun-tad” de su marido, dando efecto jurídico a su reconciliación, procede que, como hemos hecho en situaciones simila-res(14) limitemos en esta ocasión la sanción disciplinaria a una censura enérgica de la licenciada Astacio por su conducta. Se le apercibe, sin embargo, de que en el" futuro deberá ejercer mayor diligencia en sus actuaciones y dar fiel cumplimiento a los cánones del Código de Ética Profe-sional que rigen la profesión de abogado, pudiendo ser ob-jeto de sanciones disciplinarias más severas si vuelve a infringir los mismos.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García no intervino.

 Esta sentencia había advenido final y firme debido a que habían transcurrido los treinta (30) días para solicitar su revisión.


 Es de notar, sin embargo, que en una declaración jurada sometida con ante-rioridad ante la Oficina del Procurador General, de fecha 15 de febrero de 1991, la querellada aseveró que la moción fue hecha después de la muerte del señor Pacheco, en cumplimiento de una promesa hecha a éste poco antes de su muerte.


 Informe del Comisionado, pág. 4.


 Informe del Comisionado, pág. 6.


 In re Marrero Figarella, 146 D.P.R. 541 (1998); In re Tormos Blandino, 135 D.P.R. 573 (1994); In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993).


 In re Belk, Serapión, 148 D.P.R. 685 (1999); In re Martínez, Odell I, 148 D.P.R. 49 (1999); Alonso García v. Comisión Industrial, 102 D.P.R. 752 (1974).


 In re López de Victoria Brás, 135 D.P.R. 688 (1994); In re Del Río Rivera y Otero Fernández, 118 D.P.R. 339 (1987); In re Rivera Arvelo y Ortiz Velázquez, ante.


 La Regla 9 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece, entre otras cosas, lo siguiente: “La firma de un abogado equivale a certificar el haber leído el escrito; que de acuerdo con su mejor conocimiento, información y creencia está bien fundado; y que no ha sido interpuesto para causar demora u opresión. Si un escrito no estuviere firmado, o lo hubiere sido con el propósito de frustrar los objetivos de esta regla, podrá ser eliminado como simulado y falso, y el pleito podrá continuar como si no se hubiere notificado tal escrito. La violación voluntaria de esta regla por parte de un abogado dará lugar a la imposición de sanciones en su contra.” Junta Insular de Elecciones v. Corte, 63 D.P.R. 819 (1944).


 In re Roldán Figueroa, 106 D.P.R. 4 (1977); In re López de Victoria Brás, ante; In re Currás Ortiz, 141 D.P.R. 399 (1996); In re Belk, Serapión, ante; In re Martínez, Odell I, ante; In re Padilla Rodríguez, 145 D.P.R. 536 (1998).


 Tomamos como base los hechos que .aparecen en este informé, puesto que, como hemos repetido en diversas ocasiones, en ausencia de prejuicio, parcialidad o error manifiesto del Comisionado Especial al apreciar la prueba, no alteraremos las determinaciones de hechos que están sostenidas por la prueba testifical y documental. Regla 41.5(b) de Procedimiento Civil, 32 L.P.R.A. Ap. Ill; In re Rivera Arvelo y Ortiz Velázquez, ante; In re Soto López, 135 D.P.R. 642 (1994); In re Marrero Figarella, ante.


 Pág.'4, apartado 2.5.


 En una declaración jurada de fecha 15 de febrero de 1991, la licenciada Astacio manifestó que ella y su ex esposo se reconciliaron y acudieron a la residencia de la Juez Ana Delia Sánchez el 24 de junio de 1988, solicitándole que celebrara su matrimonio; y que fue mientras preparaban la documentación necesaria el señor Pacheco enfermó y fue recluido en el Hospital. No obra en nuestro poder, sin embargo, declaración alguna de la Juez Sánchez que corrobore estos hechos.


 In re Calderón Marrero, 122 D.P.R. 557 (1988); In re Rivera Arvelo y Ortiz Velázquez, ante; In re Bermúdez Rivera, 123 D.P.R. 615 (1989); In re López de Victoria Brás, ante; In re Peña Clos, ante; In re Vargas Hernández, 135 D.P.R. 603 (1994); In re Belk, Serapión, ante.


 In re Padilla Rodríguez, ante; In re Martínez, Odell I, ante; In re Belk, Serapión, ante.